Back to Form 8-K Exhibit AMENDMENT ONE (#1) BETWEEN THE FLORIDA HEALTHY KIDS CORPORATION AND WELLCARE OF FLORIDA, INC. THIS AMENDMENT ONE entered into by the Florida Healthy Kids Corporation ("FHKC") and WELLCARE OF FLORIDA, INC. ("Insurer"), collectively referred to as the "Parties," amends the Medical Services Contract with the Commencement Date of October 1, 2008 (the "Contract"). BACKGROUND Section 4-1 of the Contract permits the Contract to be amended with the mutual written consent of the Parties. Section 3-20 of the Contract provides a listing of all counties in which INSURER shall provide services pursuant to the Contract. FHKC and INSURER have agreed to add one (1) county to the Contract, effective October 1, THEREFORE, in consideration of the services to be performed and payments to be made, together with the mutual covenants and conditions hereinafter set forth, the Parties agree as follows: 1.
